Dismiss and Opinion Filed May 10, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01106-CV

      IN RE GUARDIANSHIP OF JOYCE MARGOL, AN ALLEGED
                   INCAPACITATED PERSON

                    On Appeal from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-20-02238-2

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                            Opinion by Justice Nowell

      After appellant failed to timely file her brief, we directed appellant by postcard

dated April 5, 2022 to file the brief within ten days. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief nor

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).

211106f.p05


                                      /Erin A. Nowell//
                                      ERIN A. NOWELL
                                      JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE GUARDIANSHIP OF                        On Appeal from the Probate Court
JOYCE MARGOL, AN ALLEGED                     No. 2, Dallas County, Texas
INCAPACITATED PERSON                         Trial Court Cause No. PR-20-02238-
                                             2.
No. 05-21-01106-CV                           Opinion delivered by Justice Nowell.
                                             Justices Partida-Kipness and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 10th day of May, 2022.




                                       –3–